Citation Nr: 0937930	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine 
hypertrophic spurs with osteopenia and left mild scoliosis 
and spinal stenosis (claimed as low back disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION


The Veteran served on active duty from May 1943 to January 
1946.  Service during World War II and in the European 
Theatre is evidenced in the record.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

At the outset, the Board notes the Board notes the Veteran 
was awarded the Combat Infantryman Badge (CIB), indicative of 
combat participation.  Indeed, his DD-214 form shows that he 
received the CIB as a result of his service on October 24, 
1944, during the Rhineland Campaign (World War II).  

In considering claims of Veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service. 38 
U.S.C.A. § 1154(b) (West 2002).  These Veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records. § 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat Veterans to demonstrate 
incurrence or aggravation of a disability in service.

In this regard, the Veteran alleges that he injured his back 
during combat service and that he has experienced continuous 
back symptomatology since that time.  In a detailed written 
statement in support of his claim, the Veteran delineated the 
following events leading up to his claimed injury:  In the 
winter months of 1944 the Veteran was engaged in combat in 
Germany; while building a secure fighting foxhole, a fellow 
solider hoisted two large logs onto the Veteran's shoulders; 
the Veteran fell into a hole as he was attempting to 
transport the logs, thereby injuring his back.  Apparently he 
was immediately taken to an aid station where he was 
"taped" from his waist to his arm pits.  He was later 
transferred to a hospital in France, followed by several 
months of hospitalization in Salisbury, England.  According 
to the Veteran, no diagnosis was provided at that time, but 
he continued to complain of near constant back pain. See 
Veteran's Statement, dated May 2007.   The Veteran asserts 
that the back pain has become progressively worse since 1944.  

The Veteran's service treatment records, including a report 
of separation from service, do not show injury or diagnosis 
referable the back.  However, this fact, alone, does not 
preclude a grant of service connection for lack of evidence 
of in-service incurrence.  Again, 38 U.S.C.A. § § 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat Veterans to demonstrate 
incurrence or aggravation of a disability in service.  Here, 
the Board has no reason to doubt the Veteran's credibility; 
he is competent to report what he experienced and his 
statements regarding injury to the back are sufficient proof 
of service occurrence, as they are consistent with the 
circumstances, conditions, and hardships of his combat 
service. 38 U.S.C.A. § 1154(b).  Therefore, the Veteran's 
historical account, as outlined above, is accepted as true by 
the Board, in the absence of any evidence to the contrary.

Further, there is sufficient evidence of a current back 
disability, as well as continuity of symptomatology.  Indeed, 
in addition to the Veteran's credible statements regarding 
continuity, the record shows that he was treated as early as 


1953 for complaints of low back pain.  In a July 1953 
Application for Hospitalization Treatment, the Veteran 
described a "vague history" of an old back injury; X-rays 
were negative for fractures or defects the lumbar spine at 
that time.  See Application for Hospital Treatment or 
Domiciliary Care, July 1953.

The record shows continuing treatment for low back pain in 
2002, 2005, and 2006.  VAMC treatment records from March 2002 
note a history of lumbar diskectomy.  X-rays dated in 
February 2003 show marginal hypertrophic spurs with 
osteopenia, and left, mild scoliosis.  Other, contemporaneous 
VA treatment records show sporadic complaints of low back 
pain.  Private chiropractic notes from June 2005 to September 
2006 indicate that the Veteran was treated with spinal 
manipulations and electrical muscle stimulation for low back 
pain.  A June 2006 MRI of the lumbar spine revealed 
degenerative disc changes and facet osteoarthritis associated 
with moderate spinal stenosis. A September 2006 statement 
from the Veteran's private physician, Dr. Bacon, shows that 
there was tenderness, muscle spasms, and limited motion of 
the lumbar spine; the physician provided a diagnosis of 
significant spinal stenosis with lateral recessed stenosis at 
L4-5.  Private physical therapy records, dated in February 
2007, again show treatment for low back pain and lumbar 
strain.  

Given the Veteran's competent and credible statements 
regarding in-service injury to the back, post-service 
findings indicating a current back disability, and the 
Veteran's assertions as to a relationship between the two, in 
the absence of any current medical opinion on the question of 
nexus, the Board finds that further examination and medical 
opinion is needed to resolve the claim for service 
connection. See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Hence, the RO should thus arrange for the Veteran to undergo 
a VA orthopedic examination, by an appropriate physician, at 
a VA medical facility.  

Prior to arranging for the Veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes various treatment records from the VA 
Medical 


Center (VAMC) in Fort Worth/Dallas and Murfreesboro, dated up 
to March 2007.  Pursuant to the remand directives outlined 
below, the RO should also obtain from the appropriate VAMC 
all pertinent records of evaluation and/or treatment for the 
Veteran's back, from March 2007 to the present.  

Furthermore, as noted above, the Veteran contends that he was 
hospitalized initially, in France, and then transferred to 
another hospital for several months in Salisbury, England.  
The Veteran has not provided specific dates, other than 
"during the winter months of 1944."  However, in light of 
the Veteran's age, the added delay such a request for these 
records would cause, and the Board's acceptance of the 
Veteran's history on this point, it is unnecessary to make an 
attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should obtain from the 
appropriate VAMC(s) all pertinent records 
of evaluation and/or treatment for the 
Veteran's back, from March 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2. After all available records and/or 
responses from the above contacted entity 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA orthopedic examination of his 
back, by an appropriate physician, at a VA 
medical facility.

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current back disability(ies).  With 
respect to each diagnosed back disability, 
the orthopedic examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or more probability) that the back 
disability(ies) is/are medically related 
to service, to particularly include the 
1944 back injury claimed therein.  Inform 
the examiner that the Veteran's 
description of what happened to him in 
service is to be accepted as true.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3. To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken. See Stegall 
v. West, 11 Vet. App. 268 (1998).

4. After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a back disability in light 
of all pertinent evidence and legal 
authority. 

5. If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

